Case: 12-10498    Date Filed: 11/14/2012   Page: 1 of 2

                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 12-10498
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:11-cr-00118-GAP-KRS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

JASON AVERY DEON GRIMES,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 14, 2012)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-10498    Date Filed: 11/14/2012   Page: 2 of 2

      Stephen J. Langs, appointed counsel for Jason Avery Deon Grimes, has

moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Grimes’s convictions and sentences are

AFFIRMED.




                                         2